Citation Nr: 9904454	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.  

2.  Entitlement to service connection for residuals of 
hepatitis.  

3.  Entitlement to service connection for residuals of a 
shell-fragment wound (SFW) to the lower left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to December 
1968.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the veteran's claims for service 
connection for residuals of malaria, hepatitis, and an SFW of 
the lower left leg.  The veteran filed a timely appeal, and 
the case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence or diagnosis of a 
current disability with respect to malaria or a nexus between 
any malaria symptomatology and the veteran's active service.  

2.  There is no competent medical evidence or diagnosis of a 
current disability with respect to hepatitis, or a nexus 
between any symptomatology of hepatitis and the veteran's 
active service.  

3.  There is no competent medical evidence that the veteran 
sustained an SFW to the left lower leg in service, or that he 
currently has any residuals of an SFW.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of malaria is not well grounded.  

2.  The veteran's claim for service connection for residuals 
of hepatitis is not well grounded.  

3.  The veteran's claim for service connection for residuals 
of an SFW to the left lower leg is not well grounded.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown throughout the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Veterans Appeals 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

Service medical records show that malarial prophylaxis was 
initiated in December 1967 pending the veteran's transfer to 
a malaria endemic area (the Republic of South Vietnam).  No 
other mention of malaria or malaria-related treatment is 
noted in the service medical records.  In addition, the 
records show that the veteran was treated once in April 1968 
for what was initially thought to be hepatitis.  However, 
subsequent treatment notes fail to show that hepatitis was 
actually diagnosed.  The later treatment notes characterize 
the veteran's disorder as a fever of unknown etiology.  No 
other mention of this problem was noted in the service 
medical records.  Further, the records are completely silent 
regarding any shell fragment wounds in the veteran's lower 
left leg or elsewhere on his person.  The veteran's service 
separation physical examination report is negative for any 
mention of any of these disorders.  Also, the veteran was not 
shown to have received the Purple Heart Medal for wounds 
sustained in combat.  

Contemporaneous post-service clinical treatment records are 
negative for any indication of the presence of malaria, 
hepatitis, and do not reflect that the veteran suffered from 
any residuals of an SFW in his left lower leg.  The record 
shows that the veteran had filed an initial claim for service 
connection for malaria and hepatitis shortly after his 
discharge, in May 1969.  At that time, the only evidence of 
record consisted of a statement by a private treating 
physician, George H. Overpeck, M.D., dated in May 1969, and a 
copy of the veteran's service entrance examination.  Dr. 
Overpeck indicated that the veteran had reported that he had 
incurred malaria and hepatitis in service.  Dr. Overpeck 
stated that this history was provided by the veteran, and 
indicated that the veteran currently suffered from dizziness 
and headaches.  No diagnoses were offered, and Dr. Overpeck 
did not offer any opinion as to the etiology of the veteran's 
complaints.  

In August 1995, the veteran reopened his claim for service 
connection for residuals of malaria, hepatitis, and an SFW to 
the left lower leg.  In support of that claim, the veteran 
submitted copies of medical treatment records from Thomas F. 
Owen, M.D., dating from January 1982 through September 1993.  
Those records do not indicate the presence of malaria, 
hepatitis, or any residuals of SFWs.  The veteran also 
submitted copies of local newspaper articles from his 
hometown which reported that he was being sent to Vietnam and 
which contained descriptions of the duties that he was to 
perform.  In addition, one article indicated that the veteran 
had received the Bronze Star Medal for bravery during combat.  
He also submitted photographs of himself at a firebase in 
Vietnam in which he was shown standing on crutches against a 
sandbagged structure, and favoring his left leg.  

A report of a VA rating examination dated in October 1995 
also notes that the veteran reported a history of hepatitis 
and malaria which he claimed to have incurred in 1968.  He 
had reported that the last attack of malaria had occurred in 
1974.  The examiner concluded with provisional diagnoses of a 
history of malaria and a history of hepatitis, but also noted 
that these diagnoses could not be confirmed absent laboratory 
test results and a review of the veteran's claims file.  
Laboratory test results only showed an abnormally high level 
of the veteran' s red blood cell distribution width.  No 
opinion with respect to this finding was offered, and there 
is no indication of record that a review of the veteran's 
service medical records was ever conducted.  

The veteran underwent a subsequent VA rating examination in 
March 1998.  Again, it was noted that the veteran reported 
having had malaria and hepatitis in service, and also 
reported that he had been wounded in the left lower leg by a 
fragment from an exploding hand grenade.  The record shows 
that the veteran also reported that he was asymptomatic with 
respect to his claimed residuals of malaria and an SFW, but 
indicated that he continued to experience problems from 
hepatitis.  On examination, the veteran had a well-healed 
scar on the anterior portion of his left calf muscle.  
However, the examiner noted that an X-ray examination of the 
veteran's left lower leg would be necessary in order to 
determine the presence of any residual shrapnel or tissue 
damage resulting therefrom.  With respect to the veteran's 
claimed malaria and hepatitis, no symptomatology of either 
disease was indicated, although the veteran stated that he 
experienced problems due to hepatitis.  The examiner observed 
that laboratory tests would be necessary to evaluate the 
veteran's claims properly.  Examinations and X-rays were 
scheduled, but the veteran failed to report after repeated 
attempts to contact him by the VA and by his service 
representative.  

The Board has evaluated the evidence of record, and concludes 
that the veteran has failed to submit evidence of well-
grounded claims for service connection for residuals of 
malaria, hepatitis, and of an SFW.  As noted, his service 
medical records are negative for any indication of malaria or 
that he sustained a shell fragment wound.  Further, the only 
indication of hepatitis is contained in a provisional 
diagnosis of April 1968, which was later characterized as a 
fever of unknown etiology.  The Board recognizes that the VA 
rating examiners and the veteran's private physician, Dr. 
Overpeck, noted the veteran's self-reported history of having 
incurred malaria and hepatitis in service.  

However, to the extent that including the veteran's self 
reported history may be construed as constituting or as 
lending support to medical diagnoses, the Board would observe 
that it is not bound to accept medical opinions based on a 
history supplied by the veteran, if that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  In the present case, the 
veteran's contentions are wholly unsupported by the evidence 
of record, and while he has maintained that his service 
medical records are incomplete, all attempts to secure 
additional records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, have proved unsuccessful.  By 
a statement dated in November 1997, the NPRC indicated that 
all available service personnel and service medical records 
pertaining to the veteran had already been provided.  In this 
regard, the Board observes that where records are 
unavailable, "the VA has no duty to seek to obtain that 
which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  

In short, there is no medical opinion of record that the 
veteran currently has malaria, hepatitis, or that he 
sustained an SFW during his active service.  The veteran was 
offered the opportunity to undergo laboratory tests and X-
rays to determine whether or not he suffered from residuals 
of malaria, hepatitis, and an SFW to the left lower leg, but 
he failed to report at the appointed time.  Subsequent 
attempts to contact him to reschedule the appointment(s) or 
to determine whether he intended to report to future 
examinations were unsuccessful.  The Board notes that the 
VA's duty to assist a claimant is not a one-way street.  The 
veteran also has an obligation to assist in the adjudication 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran must be prepared to meet his obligations 
by cooperating with the VA's efforts to provide an adequate 
medical examination, and submitting to the Secretary all 
medical evidence supporting his claim.  See Olson v. 
Principi, 3 Vet. App. 480 (1992); see also 38 C.F.R. § 3.327 
(1998).  

Further, lay statements by the veteran that he incurred 
malaria and hepatitis in service, and that he currently 
suffers from residuals of these diseases do not constitute 
medical evidence.  As a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address issues requiring expert medical opinions, including 
medical diagnoses or opinions as to medical etiology.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the 
extent that the veteran is alleging that his scar of the left 
lower leg is a result of combat, the Board notes that the 
Court has held that 38 C.F.R. § 1154 (West 1991) does not 
alter the fundamental requirement of a medical nexus to 
service.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, absent a well-grounded claim, 38 C.F.R. § 1154 
is not for consideration.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting well-grounded claims for service connection for 
residuals of malaria, hepatitis, and of an SFW.  The Board 
has not been made aware of any additional evidence which 
could serve to well ground the veteran's claims.  As the duty 
to assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to file well-grounded 
claims for service connection for residuals of malaria, 
hepatitis, and of a SFW to the left lower leg.  See 
Robinette, 8 Vet. App. at 77-78.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of malaria is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of hepatitis is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a shell fragment wound to 
the left lower leg is denied.  



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

